Citation Nr: 1040765	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from April 1968 to 
February 1976 and from January 1981 to June 1982.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Des Moines, Iowa Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is again remanded to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In August 2008, the Board remanded the Veteran's claim of 
entitlement to service connection for retinitis pigmentosa for 
additional development, including a VA examination providing an 
opinion as to whether the Veteran's retinitis pigmentosa was 
aggravated by his active duty service.  

In compliance with the Board's remand, the RO obtained a VA 
opinion in October 2008.  However, review of the medical opinion 
provided reflects that it is inadequate upon which to base an 
appellate decision.  Specifically, although the October 2008 VA 
examiner opined that the Veteran's "changes in the eye 
evaluations are all due to natural progression of the disease, 
retinitis pigmentosa, and are unrelated to military service," 
the VA examiner provided no explanation or rationale for the 
opinion.  Moreover, the VA examiner failed to indicate that the 
Veteran's service treatment records were reviewed or considered 
in the preparation of the opinion.  Thus, the October 2008 VA 
opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting 
that when the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion or ordering a medical examination).


In July 2009, the same VA examiner who provided the October 2008 
VA opinion provided another opinion addressing the issue of 
whether the Veteran's retinitis pigmentosa was aggravated by his 
active duty service.  The July 2009 VA opinion reflects the VA 
examiner's conclusion that the requested opinion "as to whether 
it was as likely as not that during active service, the veteran's 
retinitis pigmentosa progressed at a greater rate than normally 
expected according to accepted medical authority cannot be 
provided without resorting to speculation."  However, the VA 
examiner failed to provide any explanation or rationale for the 
finding that such an opinion would require speculation.  
Accordingly, the July 2009 VA opinion is also inadequate upon 
which to base an appellate decision.  See Barr, 21 Vet. App. at 
311; see also Colvin, 1 Vet. App. at 175.  

In August 2009, the same VA examiner who provided the October 
2008 and the July 2009 opinions provided a third opinion with 
regard to the issue at hand, and concluded that "[i]t is as 
likely as not that the veteran's active duty military service did 
not cause permanent aggravation of the retinitis pigmentosa."  
The report reflects that the opinion was based on "the review of 
[the Veteran's] medical records which includes service and post-
service medical records."  In support of the opinion, the VA 
examiner noted review of post-service treatment records and 
service treatment records from May 1981 and November 1981 which 
reflected the Veteran's complaints of poor night vision and 
peripheral vision as well as objective findings of visual 
impairment.  Ultimately, the VA examiner concluded that "[n]o 
evidence was found upon examination of the records (service and 
post-service) that would indicate aggravation of the disease 
during service."  Nevertheless, review of the Veteran's service 
treatment records reveals that a May 1982 record diagnosed 
retinitis pigmentosa which existed prior to service entrance and 
stated that it was "probably aggravated by service."  Thus, the 
August 2009 VA examiner's opinion does not appear to be based on 
a complete and thorough review of the Veteran's claims file, and 
did not take into consideration this positive evidence in support 
of the Veteran's claim.  Moreover, the only explanation provided 
by the examiner for the conclusion that the Veteran's retinitis 
pigmentosa was not aggravated beyond its normal progression by 
active duty service was the finding that there was no evidence 
which would indicate aggravation of the disease during service.  
As the VA examiner's opinion appears to be based on an inaccurate 
factual premise, and because the VA examiner failed to take into 
consideration all of the relevant evidence of record, the Board 
concludes that the August 2009 VA opinion is also inadequate upon 
which to base an appellate decision.  See Barr, 21 Vet. App. at 
311; see also Colvin, 1 Vet. App. at 175.  

For the foregoing reasons, the RO must provide the Veteran with a 
new VA eye examination, performed by a different VA examiner than 
the one who provided the October 2008, July 2009, and August 2009 
opinions, which addresses the issue of whether the Veteran's 
current retinitis pigmentosa was aggravated by his active duty 
service.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
new VA eye examination, performed by a 
different VA examiner than the one who 
provided the October 2008, July 2009, and 
August 2009 opinions, to determine the nature 
and etiology of his retinitis pigmentosa.  
All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
tests and studies must be performed.  The 
Veteran's claims file and a copy of this 
Remand must be made available to the examiner 
and reviewed in conjunction with the 
examination.  Following a complete review of 
the evidence in the Veteran's claims file, to 
include the Veteran's service treatment 
records which reflect a May 1982 notation 
that the Veteran's retinitis pigmentosa was 
"probably aggravated by service," the 
Veteran's statements of record, and all other 
medical evidence of record, with a discussion 
of each, the examiner must state whether the 
Veteran's retinitis pigmentosa is related to 
service, to include whether it was aggravated 
thereby.  The RO must remind the VA examiner 
that the Veteran's statements are competent 
evidence of symptomatology in service or 
thereafter.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion(s) 
without resorting to speculation, it must be 
so stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



